             Case 4:20-cv-05211-RMP                  ECF No. 10          filed 01/06/21     PageID.42 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                  for the_                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                     EASTERN DISTRICT OF WASHINGTON



                     KEVEN LEOPARD,                                                                      Jan 06, 2021
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-cv-05211-RMP
                                                                     )
    JOSIE DELVIN and BENTON COUNTY PUBLIC
                    DEFENSE,                                         )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion (ECF No. 8) is GRANTED.
’
              The Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.
              Judgment of dismissal without prejudice is entered.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             ROSANNA MALOUF PETERSON                                         on a motion for
      Voluntary Dismissal (ECF No. 8)


Date: 01/06/2021                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
